Per Curiam:

The contract upon which this action was brought provided for a penalty in case of breach and not for stipulated damages. The principles of law governing the case are fully stated and well illustrated in the following decisions of this court: St. L. & S. F. Rly. Co. v. Shoemaker, 27 Kan. 677; Heatwole v. Gorrell, 35 Kan. 692; Condon v. Kemper, 47 Kan. 126; Land Co. v. Barton, 51 Kan. 554; Davidson v. Hughes, 76 Kan. 247; Railroad Co. v. Gaba, 78 Kan. 432; Bank v. Burlington, 79 Kan. 797.)
The judgment of the district court is affirmed.